Citation Nr: 1432946	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-38 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected hypertension.

2.  Entitlement to an initial evaluation in excess of 60 percent for the service-connected asthma and obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2007.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008, September 2008, June 2010 and October 2010.

In December 2011, the Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

In March 2012, the Board remanded the claim to the RO for additional development.  For the following reasons, the RO complied with the Board's remand instructions.  

In May 2014, the RO issued a rating decision that continued the 60 percent rating assigned for the service-connected asthma and obstructive sleep apnea.   

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals additional VA treatment records and a VA examination report.

The RO issued a Supplemental Statement of the Case (SSOC) after reviewing the additional VA treatment records.  

Although the RO did not issue a SSOC after the VA examination report had been associated with the claims file, the RO issued a rating decision and the examination report is not pertinent (material) to the appeal.  


FINDINGS OF FACT

1.  The service-connected hypertension is shown to be manifested by diastolic blood pressure readings that are predominantly less than 100 and systolic blood pressure readings that are predominately less than 160; while continuous medication is required, a history of diastolic pressure of predominately 100 or more is not demonstrated.

2.  The service-connected asthma is not shown to be manifested by FEV-1 less than 40-percent predicated, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or the daily use of systemic high dose corticosteroids or immuno-suppressive medications is not required.   

3.  The service-connected sleep apnea is not shown to be manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale; nor is a tracheostomy required.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable rating for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104 including Diagnostic Code 7101 (2013).

2.  The criteria for the assignment of an initial rating in excess of 60 percent for the service-connected asthma and obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.96, 4.97 including Diagnostic Codes 6847-6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from the Veteran's disagreement with the ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  

Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private treatment records, and VA examination reports.  

The Veteran was afforded VA examinations in May 2007, May 2008 and October 2010.  In March 2012, the Board remanded these matters for additional examinations to determine the severity of the service-connected hypertension, and asthma with sleep apnea.  The examinations were performed in March 2012.  An additional VA examination was provided for sleep apnea in May 2014.

The March 2012 examination reports noted that the examiner recorded the Veteran's complaints and conducted appropriate evaluations pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examinations are adequate for rating purposes and substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, during the recent hearing, the undersigned discussed the service-connected disabilities and associated symptoms with the Veteran and elicited information with regard to his claim.  This action supplemented VA's compliance with VCAA and complied with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


General Legal Principles 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a uniform rating for the entire appeal period is warranted for both service-connected disabilities.  


Hypertension

The Veteran's hypertension is rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  

Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; systolic pressure predominately 160 or more, or; for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication.  

A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

Accordingly, in order to warrant the next higher rating of 10 percent, the diastolic blood pressure reading must be predominantly 100 or more, the systolic pressure must be predominantly 160 or more, or there must be a history of diastolic pressure predominantly 100 or more with continuous medication required for control.  Here, however, the diastolic readings are predominantly 100 or less, the systolic readings are predominantly 160 or less, and although the Veteran requires continuous medication, he does not have a history of diastolic readings of 100 or more.  

In this regard, the treatment records and VA examination reports reveal the following blood pressure readings.  

On a pre-separation VA examination in May 2007, the blood pressure readings were 127/82 while sitting, 133/70 while standing, and 123/78 while supine.  

In September 2007, the Veteran's blood pressure readings were recorded as 154/100 and 140/100.  

In October 2007, the blood pressure readings were recorded as 132/86 and 120/80.  

In December 2007, the blood pressure readings were recorded as 124/78 and 108/70.  

In March 2008, the blood pressure readings were recorded as 124/86 and 124/80.  

In May 2008, the blood pressure readings were recorded as 134/95, 131/100, and 131/100.  

In December 2009, the blood pressure readings were recorded as 144/82 and 110/70.  

In March 2010, the blood pressure readings were recorded as 141/78 and 130/80.  

On VA examination in October 2010, the blood pressure readings were recorded 124/78, 118/76, and 122/78.  

In October 2011, the blood pressure reading was recorded as 130/70.  

On VA examination in March 2012, the blood pressure readings were 146/102, 139/94, and 141/96.  The Veteran reported at the examination that his average blood pressure readings at home were 140/85-90.  

In April 2012, the blood pressure reading was recorded as 131/89.  

In August 2012, the blood pressure readings were recorded as 127/72, 117/68, and 136/74.  

The above evidence reflects that the Veteran's diastolic blood pressure readings have been predominantly under 100 and that the systolic readings have been predominantly under 160.  Although the Veteran takes continuous medication, the Board does not find that, historically, the diastolic blood pressure readings were shown to have been predominantly 100 or more.  

The Board has considered the Veteran's statements in the March 2011 VA Form 9 that his blood pressure was unmonitored from March 2007, when he started using the CPAP machine that caused his hypertension, to September 2007, when he started medication for hypertension.  The Board points out, however, that the May 2007 examination contained three blood pressure readings all with the diastolic pressure reading under 100.  

The Board has also considered the Veteran's statements that he had high blood pressure during service that was not controlled or treated.  The Veteran's service treatment records, however, do not contain blood pressure readings with diastolic pressure predominantly at 100 or more.  

The Board is also aware that the Veteran had 5 blood pressure readings where the diastolic blood pressure readings were 100 or more.  However, two of the elevated readings occurred in September 2007, two occurred in May 2008, and one occurred in March 2012.  

Given the length of time between the readings and the fact that the 24 out of 29 of the blood pressure readings revealed diastolic pressure under 100, the Board finds that the Veteran's diastolic blood pressure readings are shown to be predominantly under 100 and that he does not have a history of diastolic blood pressure readings of 100 or more.  The Board also points out that the Veteran reported, on examination in March 2012, that his average readings were 140/85-90 and the March 2012 VA examiner reported that, historically, the blood pressure readings were under 100.  

The Veteran's primary contention is that his hypertension warrants a higher rating because his blood pressure readings would have been significantly higher but for his continuous medication.  The Board has considered this argument but finds that a higher initial rating is not warranted under this theory pursuant to the holding in Jones v. Shinseki, 26 Vet. App. 56 (2012).  

In that case, the Court held that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Id. at 61, 63.  

The Court reasoned that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so.  Id. at 62.  

Given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board is warranted in rejecting the argument for a higher rating in this case based on the theory that the Veteran's hypertension would be higher if not for the medication he is taking for the hypertension. 

The Board therefore finds that an initial compensable rating is not warranted for the service-connected hypertension due to the fact that his hypertension would be higher without medication.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the hypertension do not more nearly approximate the criteria for a 10 percent rating at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial compensable rating for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Sleep Apnea and Asthma

The Veteran's obstructive sleep apnea with asthma is rated as 60 percent disabling pursuant to 38 C.F.R. § 4.97, DCs 6847-6602.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, DC 6847 is applicable to sleep apnea and DC 6602 is applicable to asthma.  

The Board notes that 38 C.F.R. § 4.96(a) provides that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other and that a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

By rating decision issued in June 2010, the RO elevated the rating to 60 percent due to the severity of the service-connected asthma.  A 60 percent rating for asthma is warranted for FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids. 

A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

At a pre-separation VA examination in May 2007, the examiner reported that the Veteran had mild asthma with a normal chest x-ray study and pulmonary function tests.  A post-bronchodilator examination was not conducted as the pre-bronchodilator FVC and FEV-1 were over predicated values, and the flow rate was greater than 81 percent.  

The examiner also noted that the Veteran did not experience cor pulmonale, left ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure.  The Veteran required daily medication, such as Flonase and Singulair, and "as-needed" medication, such as albuterol, to control his asthma.  

On VA examination in May 2008, examiner noted that the Veteran was unable to produce acceptable and reproducible spirometry data and, therefore, the pulmonary function tests were not interpretable.  

To the extent that the results are beneficial, the tests revealed pre-bronchodilator results of FEV-1 of 52 percent and FEV1/FVC of 63 percent, and post-bronchodilator results of FEV-1 of 83 percent and FEV1/FVC of 79 percent.  The examiner noted that his treatment included inhalers, such as albuterol, were required almost constantly.  

The Veteran's physician submitted a statement in August 2009 describing the course of treatment for the asthma.  The physician stated that he saw the Veteran several times per year and that the moderate to severe asthma was well controlled.  

The physician further reported that the Veteran was being treated with Symbicort, a drug that combined a steroid with a long lasting beta-agonist medicine.  Symbicort is a substitute for systemic corticosteroids and controls asthma to the extent that it greatly reduced or eliminated the need for courses of corticosteroid treatment.  

In December 2009 and March 2010, the Veteran was prescribed prednisone for his asthma.  

On VA examination in March 2012, the examiner reported that the Veteran's asthma required the use of daily inhalation bronchodilator therapy, daily inhalation anti-inflammatory medication, and oral or parenteral corticosteroid medications.  Specifically, the examiner reported that intermittent courses or bursts of systemic corticosteroids, at least 4 or more bursts in the previous 12 months, were needed, but that the Veteran did not require a daily use of systemic high dose corticosteroids or immuno-suppressive medications.  

The Veteran reported that he did not have any asthma attacks with episodes of respiratory failure in the past 12 months, but had difficulty breathing to the point that he could not speak 3 to 4 times per year and required the use of parenteral steroids.  

The pulmonary function testing revealed pre-bronchodilator results of FEV-1 of 85 percent and FEV-1/FVC of 73 percent; and post-bronchodilator results of FEV-1 of 94 percent and FEV-1/FVC of 78 percent.  The examiner noted that the FEV-1/FVC test most accurately reflected the level of the disability.  

As noted, in order to warrant a 100 percent rating, the asthma must more nearly approximate an FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Here, the evidence reflects that the pulmonary function test results were greater than 40 percent predicated for both FEV-1 and FEV-1/FVC, pre-bronchodilator and post-bronchodilator.  

In addition, the March 2012 examination report revealed that the Veteran experienced no attacks with episodes of respiratory failure and did not require the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; the Veteran only required such medication on an intermittent basis.  

The Veteran argued that his medication, Symbicort, was stronger than, and included additional medications than, a generic inhaler and, consequently, should be treated differently.  

The Board has considered the argument and has reviewed the medical literature and statement submitted by the Veteran's physician pertaining to Symbicort.  However, the Board does not find that the daily use of Symbicort is equivalent to a high dose corticosteroid or immune-suppressive medication.  

The Veteran's physician did not indicate that the two were equivalent and the March 2012 examiner determined that, despite the Veteran's use of Symbicort, he did not require the daily use of systemic high dose corticosteroids or immuno-suppressive medications.  

In regard to whether a higher rating would be warranted pursuant to DC 6847, the next highest rating is 100 percent, which requires chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires a tracheostomy.  

As the evidence reflects that the Veteran did not experience chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy, a higher evaluation for sleep apnea is not warranted.  

Furthermore, neither the Veteran nor his representative contends that the Veteran experiences any of the above symptoms nor that he is seeking a 100 percent rating for the service-connected sleep apnea.  Instead, the Veteran and his representative argue that he should receive a separate, 50 percent rating for the sleep apnea.  

As noted, separate ratings cannot be provided for sleep apnea and asthma regardless of their origin or relationship with each other.  38 C.F.R. § 4.96(a) specifically provides that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other and that a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

As asthma is rated under DC 6602, which is between DC 6600 through 6817 and 6822 through 6847, and sleep apnea is rated under DC 6847, which is also between 6600 through 6817 and 6822 through 6847, separate compensable ratings are not permitted.    

Moreover, the March 2012 examiner determined that asthma was the predominant disability, and as such, the 60 percent rating based on the severity of the asthma was appropriate.  A higher rating could be assigned if the severity of the overall disability picture warranted such elevation.  

Here, as discussed, neither the sleep apnea alone nor the overall disability picture warrants a higher rating.  

In sum, the preponderance of the evidence reflects that the symptoms of the service-connected sleep apnea and asthma do not meet the criteria for a rating in excess of 60 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial rating in excess of 60 percent must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Extraschedular Considerations

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.

If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.

A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Veteran does not contend, nor does the evidence show that the service-connected hypertension and asthma and sleep apnea have caused him marked interference with work or have resulted in any hospitalizations.  Based on the foregoing, the Board finds that referral for extraschedular consideration is not warranted in this case.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for the service-connected hypertension is denied.

An increased rating in excess of 60 percent for the service-connected asthma and sleep apnea is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


